DETAILED ACTION
The amendment filed on 07/26/2021 has been entered and fully considered. Claims 23-32 are canceled. Claims 1-22 and 33-39 are pending, of which claim 1-8, 12-16 and 18-22 is amended, and Claims 33-39 are newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dufresne et al. (Clinical Proteomics, 2017)(Dufresne).
Regarding claim 1, Dufresne teaches a method for determining a genotype of a gene of interest in a subject (page 1, par 1), the method comprising: 
providing a dried plasma sample from the subject, the dried plasma sample containing a protein derived from the gene of interest (page 2, par 3); 
subjecting the dried plasma sample to protease digestion to generate at least one allele specific surrogate peptide for the protein, thereby generating a digested sample (tryptic peptides) (page 3, par 6); 
using mass spectrometry, detecting the at least one allele specific surrogate peptide in the digested sample (page 3, par 6).
Dufresne teaches that “Peptides from blood proteins might facilitate the diagnosis of diseases and the evaluation of the efficacy of therapeutic treatments for individual patients” (page 1, par 1). Here, Dufresne fairly suggests to one of ordinary skill in the art to determine the genotype (e.g. efficacy of therapeutic treatments for individual patients) 
Regarding claim 2, Dufresne teaches that wherein the digestion is performed with trypsin (page 3, par 6).
Regarding claim 3, Dufresne teaches that wherein the dried plasma containing the protein derived from the gene of interest is subjected to denaturation (inherently, due to freeze dry) prior to digestion (page 2, par 3).
Regarding claim 4, Dufresne teaches that wherein the mass spectrometry is liquid chromatography tandem mass spectrometry (LC-MS/MS) (page 3, par 6).
Regarding claim 5, Dufresne teaches that generating and, using the mass spectrometry, detecting in the dried plasma sample at least one common surrogate peptide that is common to each genotype of the gene of interest (Table 1).
Regarding claim 6, Dufresne teaches that wherein the detecting the at least one allele specific surrogate peptide comprises acquiring a measured response for the at least one allele specific surrogate peptide, wherein the detecting the at least one common surrogate peptide comprises acquiring a measured response for the at least one common surrogate peptide, and wherein presence or absence of the at least one allele specific surrogate peptide in the dried plasma sample is determined by comparing the measured response for at least one allele specific surrogate peptide to the measured response for at least one common surrogate peptide (Table 2, page 5, par 0).
Regarding claim 33, Dufresne teaches that wherein the detecting the at least one allele specific surrogate peptide comprises detecting presence, absence or amount of the at least one allele specific surrogate peptide (Table 2, page 5, par 0).
Regarding claim 34, Dufresne teaches that wherein the detecting the at least one allele specific surrogate peptide comprises acquiring a measured response for the at least one allele specific surrogate peptide (Table 2, page 5, par 0).
Regarding claim 35, Dufresne teaches that wherein the detecting the at least one common surrogate peptide comprises acquiring a measured response for the at least one common surrogate peptide (Table 2, page 5, par 0).
.
Claim(s) 7-16, 22 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dufresne et al. (Clinical Proteomics, 2017)(Dufresne) in view of Moat et al. (Annals. of Clinical Biochemistry, 2017)(Moat).
Regarding claim 7, Dufresne does not specifically teaches that wherein presence or absence of the at least one allele specific surrogate peptide in the dried plasma sample is determined by comparing the measured response for the at least one allele specific surrogate peptide to a measured response for a stable isotope-labeled analogue of the at least one allele specific surrogate peptide. However, Moat teaches that wherein presence or absence of the at least one allele specific surrogate peptide in the dried plasma sample is determined by comparing the measured response for the at least one allele specific surrogate peptide to a measured response for a stable isotope-labeled analogue of the at least one allele specific surrogate peptide (page 603, par 2). At time before the filing it would have been obvious to one of ordinary skill in the art to compare the measured response for the at least one allele specific surrogate peptide to a measured response for a stable isotope-labeled analogue of the at least one allele specific surrogate peptide, in order to quantify the peptide.
Regarding claim 8, Moat teaches that wherein presence or absence of the at least one common surrogate peptide is determined by comparing a measured response for the at least one common surrogate peptide to a measured response for a stable isotope-labeled analogue of the at least one common surrogate peptide (page 608, par 4,page 610, par 4).
Regarding claim 9, Dufresne teaches that wherein the stable isotope-labeled analogue of the at least one allele specific surrogate peptide is added as an internal standard (page 603, par 2).
Regarding claim 10, Moat teaches that wherein the stable isotope-labeled analogue of the at least one common surrogate peptide is added as an internal standard (page 608, par 4).

Regarding claim 12, Moat teaches that wherein the measured response of the common surrogate peptide is normalized to the measured response for the stable isotope-labeled analogue of the at least one common surrogate peptide (page 608, par 4)
Regarding claim 13-14, Moat teaches that wherein the internal standard is added prior to the step of digestion (page 603, par 2).
Regarding claim 15, Moat teaches that wherein the measured response is the peak area ratio for a MS/MS transition characteristic of at least one fragment ion generated from the allele specific surrogate peptide (page 609, par 4).
Regarding claim 16, Moat teaches that wherein the measured response is the peak area ratio for a MS/MS transition characteristic of at least one fragment ion generated from the common surrogate peptide (page 609, par 4).
Regarding claim 22, Dufresne teaches that wherein LC-MS/MS comprises high performance liquid chromatography (HPLC) (page 3, par 6).
Regarding claim 37, Moat teaches that wherein the measured response for the at least one allele specific surrogate peptide is a peak area ratio for a MS/MS transition characteristic of at least one fragment ion generated from the allele specific surrogate peptide (page 609, par 4).
Regarding claim 38, Moat teaches that wherein the measured response for the at least one common surrogate peptide is a peak area ratio for a MS/MS transition characteristic of at least one fragment ion generated from the common surrogate peptide (page 606, par 4).
Claim 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dufresne et al. (Clinical Proteomics, 2017)(Dufresne) in view of Zhou et al. (Rapid Communications in Mass Spectrometry, 2013, IDS) (Zhou).

Regarding claim 18, Zhou teaches that wherein the allele specific surrogate peptide has the amino acid sequence LNILNNNYK (SEQ ID NO. 4) derived from the wild-type allele (SEQ ID NO. 1), or has the amino acid sequence LNMLNNNYK (SEQ ID NO. 5) derived from the G1 allele (SEQ ID NO. 2), or has the amino acid sequence LNILNNK (SEQ ID NO. 6) derived from the G2 allele (SEQ ID NO. 3) (Table 1, Fig. 2 & 3).
Regarding claim 19, Zhou teaches determining the amount of a common surrogate peptide having the amino acid sequence of SETAEELK (SEQ ID NO. 7) and/or VAQELEEK (SEQ ID NO. 8) wherein the common surrogate peptide is present in each of the wild-type, G1 or G2 alleles (Table 1, Fig. 2 & 3).
Regarding claim 20, Zhou teaches that wherein the mass spectrometry measures at least one of the transitions in Table 3 (Table 1).
Regarding claim 21, Zhou teaches that wherein the presence or absence of the at least one allele specific surrogate peptide is determined by comparing a measured response for the at least one allele specific surrogate peptide to a measured response for a stable isotope-labeled analogue similar to ones as listed in Table 2 of the at least one allele specific surrogate peptide (Table 2).

Allowable Subject Matter
Claim 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dufresne does not teach or fairly suggest prior to the providing, depositing blood on a solid substrate, separating blood cells and plasma of the blood on the solid substrate, and allowing the separated plasma to dry on the solid substrate, thereby producing the dried plasma sample.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797